                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

UNITED STATES OF AMERICA

      v.                                       Case No. 6:21-cr-64-PGB-GJK

TODD ENGLES

                      NOTICE OF RELATED ACTION

      In accordance with Local Rule 1.07(c), I certify that the instant action:

☒     IS           related to pending or closed civil or criminal cases previously
                   filed in this court, or any other Federal or State court, or
                   administrative agency as indicated below:
                   6:21-mj-1259-Complaint
☐     IS NOT       related to any pending or closed civil or criminal case filed
                   with this Court, or any other Federal or State court, or
                   administrative agency.

      I further certify that I will serve a copy of this Notice of Related Action

upon each party no later than eleven days after appearance of the party.

                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney

                                By:     s/ Karen L. Gable
                                        Karen L. Gable
                                        Assistant United States Attorney
                                        AUSA No. 025
                                        400 West Washington Street, Suite 3100
                                        Orlando, Florida 32801
                                        Telephone: (407) 648-7500
                                        Facsimile: (407) 648-7643
                                        E-mail: karen.gable@usdoj.gov
U.S. v. TODD ENGLES                               Case No. 6:21-cr-64-PGB-GJK

                          CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice

of electronic filing to the following:

       Ali Kamalzadeh, Counsel for Engles




                                         s/ Karen L. Gable
                                         Karen L. Gable
                                         Assistant United States Attorney
                                         AUSA No. 025
                                         400 West Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail: karen.gable@usdoj.gov
